Exhibit 10.1



Effective May 26, 2009, each of the following executive officers has agreed to
modify their existing employment agreements as follows:

a.                               Frank Basirico, Jr., Chief Executive Officer

(i)       10% annual base salary reduction from $290,000 to $261,000; and

(ii)      forego receipt of a 50,000 share stock option (agreed upon with the
Bank but not yet implemented)

b.                              Martin E. Plourd, President/Chief Operating
Officer

(iii)     10% annual base salary reduction from $250,000 to $225,000; and

(iv)      forego receipt of a 50,000 share stock option

Effective May 26, 2009, the following agreements were terminated at the request
of each officer/party to his respective agreement.

 

Officer/Party

 

Agreement Terminated

 

James W. Andrews
SEVP/Chief Credit Officer

Executive Supplemental Compensation Agreement effective as of December 29, 2006,
as amended, that provided for $100,000 per year for 15 years at age 65.

 

Frank Basirico, Jr.
Chief Executive Officer

Executive Supplemental Compensation Agreement effective as of December 29, 2006,
as amended that provided for $100,000 per year for 15 years at age 65.

  Martin E. Plourd

Executive Supplemental Compensation Agreement President/Chief Operating Officer
effective as of December 29, 2006, as amended that provided for $100,000 per
year for 15 years at age 65.

These agreement terminations, along with the termination of other supplemental
compensation agreements with other officers of the Bank, will add approximately
$818,000 (less applicable taxes) to the Bank’s capital and will cause the
accrual of approximately $364,000 (without consideration of any tax
consequences) per year to cease.

